Title: To James Madison from Jesse Jones and Others, 27 April 1811
From: Jones, Jesse
To: Madison, James


Sir
April 27—1811
The Baptist Church on Neels Creek in Cumberland County in the State of North Carolina having Received intelligence Respecting the Affair of the Baptist Church at Salem meeting house in the mississippi Territorry Considering the said affair as proceeding from Some of our Religious Connections and that the Same is not Consistent with the Spiritual Interest of Religion and that the tendency of Such a procedure if perpetuated would inevitably give to Religious Societies an undue weight and Corrupt influence in public affairs at large and diminish Religious enlargement impairing our Civil and Religious liberties and in fine Contaminate our national morals we therefore desire to assure you that we entertain a high Sense of and Confidence in Your Illustrious objection against the Bill wherein we humbly conceive as eminent an Instance of patriotism have displayed as in any occurrence of the kind.
Signed by order and in behalf of Conference

Jesse Jones[and five others]
The Baptist Church on Black Creek in Johnston County in the State of north Carolina having heard the above Read and approbated the Same. Signed by order and in behalf of Conference.
May the 4—1811
James Whitenton[and five others]

